Citation Nr: 0822559	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-31 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Whether new and material evidence to reopen the claim of 
entitlement to service connection for left ear otitis externa 
infection has been received. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  The Board remanded this case back 
to the RO for additional development in July 2007.

The Board has reviewed the veteran's claims file and observes 
that in the April 2004 decision, the RO denied what it 
construed as the veteran's petition to reopen a claim of 
entitlement to service connection for a left ear disability 
to include otitis externa infection with complications of 
tinnitus and hearing loss.  Notably, by rating action in 
January 1973, the RO denied the claim for service connection 
for a left ear infection.  The veteran did not appeal that 
decision, and it became final.  In March 1983, the RO denied 
service connection for a left ear condition and tinnitus as 
no new and material evidence had been presented.  In 
September 1983, the RO reopened a claim for service 
connection for a left ear infection and complications, then 
denied on the merits service connection for otitis externa, 
left ear, with complaints of complications.  The veteran did 
not appeal either 1983 decision.  

In September 2003, the veteran filed a claim for service 
connection for left ear hearing loss and for service 
connection for left ear tinnitus.  While the prior final 
denials concerned a left ear infection, the claims for 
hearing loss and tinnitus in the left ear involve other 
diagnoses.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).

In view of Boggs, it is the preliminary determination of the 
Board that the claims for service connection for left ear 
hearing loss and for left ear tinnitus were not previously 
adjudicated in a prior final denial (as those denials 
addressed a different disability) and should be addressed on 
a de novo basis.  The Board acknowledges that it remanded the 
claim in July 2007 to enable the RO to provide the veteran 
the appropriate notice regarding claims based on new and 
material evidence.  Since Boggs was decided subsequent to the 
Board's decision, however, the claims for left ear hearing 
loss and left ear tinnitus need to be adjudicated on their 
merits and are referred to the RO.  Thus, the only issue on 
appeal is that listed on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a September 1983 rating decision, the RO reopened a 
claim for service connection for a left ear infection and 
complications, then denied on the merits service connection 
for otitis externa, left ear, with complaints of 
complications; although notified of the denial, the veteran 
failed to initiate an appeal.

3.  Evidence associated with the claims file since the RO's 
September 1983 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for left ear otitis externa 
infection, nor does it raise a reasonable possibility of 
substantiating the claim for service connection for left ear 
otitis externa infection.


CONCLUSIONS OF LAW

1.  The September 1983 RO rating decision that denied the 
veteran's claim for service connection for otitis externa, 
left ear, with complaints of complications, is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  New and material evidence has not been received and a 
claim of entitlement to service connection for left ear 
otitis externa infection may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for a left ear disability was filed in 
September 2003.  He was notified of the provisions of the 
VCAA by the RO in correspondence dated in August 2007.  This 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in March 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Kent v. Nicholson, 20 Vet. App. 1 
(2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

While the notice letter issued in August 2007 provided full 
notice only after the initial decision, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the claimant 
was not provided full notice prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim at 
issue was readjudicated.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the August 2007 letter. 

A review of the August 2007 VCAA notice letter shows the RO 
identified the basis for the denial of service connection in 
prior decisions and generally provided notice that described 
what evidence would be necessary to substantiate that element 
or elements required to establish the service connection 
claim that were found insufficient in previous denials.  The 
Board finds the notice requirements pertinent to the issue of 
reopening the claim have been met.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  There has 
been substantial compliance with all pertinent VA laws and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.


New and Material Evidence 
Law and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In a September 1983 rating decision, the RO granted the 
veteran's petition to reopen his claim for service connection 
for a left ear infection and complications, then denied on 
the merits service connection for otitis externa, left ear, 
with complaints of complications.  The veteran did not appeal 
the 1983 decision.  Evidence of record included the veteran's 
service treatment records, reflecting treatment with otic 
corticosporin in September 1970 for a left earache diagnosed 
as otitis externa, and an October 1972 separation examination 
noting that the left ear was currently infected, but had not 
been medically treated in the past 2 years and that his ear 
canals and ear drums appeared normal; the report of a 
December 1972 VA examination which revealed complaints of 
periodic bleeding and pain in the left ear but no positive 
findings of discharge or local tenderness; and private 
medical records from May 1983 to August 1983 from Dr. R.S.S. 
showing the veteran had been seen by another ear specialist 
in 1982 for otitis externa, and by him in May 1983 for otitis 
externa and Eustachian salpingitis which had completely 
subsided when seen in August 1983.

Although notified of the September 1983 denial, the veteran 
did not initiate an appeal.  As such, that decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

In September 2003, the veteran requested, in pertinent part, 
that his claim for an ear disorder be reopened.

Evidence added to the claims file since the September 1983 
denial includes copies of the veteran's service treatment 
records; private medical records dated from June 1992 to 
January 1994 from the Slocum Dickson Medical Group in New 
Hartford, New York, including a January 1994 ear, nose and 
throat examination, that was silent for left ear pathology; 
and written statements by the veteran and by his 
representative, on his behalf. 

Except for copies of service treatment records, the evidence 
received since 1983 is "new" in the sense that it was not 
previously before agency decision makers.  But none of this 
evidence submitted since September 1983 is "material" for 
purposes of reopening the claim for service connection for 
left ear otitis externa infection, as none of the evidence 
addresses the basis for the September 1983 denial based on a 
lack of evidence of current findings establishing a chronic 
condition in service.

Based upon a comprehensive review of the record, the Board 
finds that the evidence added to the claims file since the 
September 1983 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  In 
addition, new evidence added to the record clearly does not 
include any new findings showing a chronic left ear condition 
while in service, which was the basis for the prior 
determination.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for left ear otitis externa infection has not been 
received.  As such, the requirements for reopening the claim 
are not met, and the September 1983 denial of the claim for 
service connection for otitis externa, left ear, with 
complaints of complication, remains final.  As the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for left 
ear otitis externa infection is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


